Evans, Judge,
concurring specially.
I concur in the judgment of reversal, but the majority opinion holds that no error is present except in one instance, to wit: the introduction of an indemnity agreement to pay damages for the stolen vehicle. I agree the foregoing was error, but not the only error in this case.
The first enumeration of error complains because the trial judge charged the jury that the "recent possession of stolen property would raise an inference of guilt of the defendant.” (T. pp. 134,135.) Judge Eberhardt, concurred in by Judges Hall and Whitman, in the case of Higginbotham v. State, 124 Ga. App. 489 (3), 490 (4) (184 SE2d 231), made it very plain that unexplained possession *335of property can not be sufficient to convict except that it be used in conjunction with other evidence to infer guilty knowledge. Several other cases are cited in support, showing that all conflicting cases have been overruled. Therefore, to charge as was done here, in my opinion, constitutes one additional error in this case, and I feel it should be made plain to the trial court before this case is tried again. Also see Reidling v. State, 127 Ga. App. 93, 94 and cases there cited.